Citation Nr: 1204545	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder of the feet.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976, with additional service in the Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's current skin disorder of the feet is not related to his military service or to any incident therein.


CONCLUSION OF LAW

A skin disorder of the feet was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2004 and July 2007 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 and September 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's March 2010 remand, the Veteran's treatment records from the VA Medical Center in Kansas City were obtained and associated with the claims file.  VA has also provided the Veteran with a VA examination to determine the etiology of his skin disorder of the feet.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical examination obtained was based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's lay statements.  Additionally, the VA examiner provided a written rationale for the conclusion reached and the Board therefore concludes that this examination is adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the foregoing, the Board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for a skin disorder of the feet, currently diagnosed as bilateral foot fungus.  He alleges that this disorder began during his service in Panama due to the tropical climate, and has continued since.

A February 1975 service treatment report noted the Veteran's complaint of facial rash and right foot callous.  On physical examination, there were moderate pseudofolliculitis barbae under the chin and callous on the plantar surface of the right foot.

In an October 1975 service treatment report, the Veteran complained of painful feet at the end of the day.  On physical examination, decreased feet crural arch was shown.

In a December 1975 service treatment report, the Veteran complained of hangnail and callous of the feet.  On physical examination, small portion of the right big toe nail was attached to the toe and there were callous on the left foot.

In the Veteran's April 1976 service separation report, mild pes planus (flat feet), with no other deformity, and eczematoid changes on the face were noted on clinical evaluation; however, no abnormalities were found as to the skin of the Veteran's feet.

After separation from service, a March 1996 private medical report stated that the Veteran had longstanding foot dermatitis.  The Veteran related that he had had a problem with his feet since the 1970s when he was in service in Panama.  Following an examination, the private physician noted an impression of contact dermatitis to some component of the Veteran's shoes.  

The Veteran underwent a March 1996 VA skin and feet examinations.  The Veteran reported that he was in Panama for training and that he spent 30 days in the jungle, at which time he was ordered to keep his boots on at all times.  He stated that he had rash on his feet when he left Panama that repeatedly broke out and cleared up since that time.  Currently, he complained of itchy rash on both feet.  On physical examination, there were multiple scabbed lesions.  The diagnosis was probable contact dermatitis, complicated with tinea pedis.  

In an April 2001 VA treatment report, the Veteran complained of left toe pain for two days.  It was noted that the lateral area of the toe had red skin, with no open areas.

An April 2008 VA treatment report noted the Veteran's complaint of recurrent itchy rash on feet, primarily on the left medial heel and below the ankle extending to arch.  The Veteran stated that it had been a problem ever since his time on active duty, with occasional breakouts in small blisters.  The assessment was chronic recurrent pruritic dermatitis of the feet.

The Veteran was afforded a VA skin examination in December 2009.  The VA examiner indicated that the claims file was reviewed in its entirety.  The Veteran reported that while he was stationed in Panama Canal area during his military service, he had to wear his shoes all the time.  He stated that the shoes were wet at different times because of the damp weather conditions and he rarely took his boots off.  He recalled that he had blisters around his feet, between his toes, for which he went to sick bay and received "cream."  The Veteran further stated that he had blisters and sores during the entire tour in Panama and that the same condition continued since that time.  The examination report noted the entries in the Veteran's service treatment records relating to foot conditions and a May 1997 private dermatologist's report noting the Veteran's fungal disease of the feet.  On physical examination, the Veteran had vitiligo, bilaterally, and moist skin with an ulcerated area, and very wet skin between the right great and second toes.  There were also cracks and scales between the webs of all toes and scaling along the plantar aspect of the lateral feet.  The examiner noted that the findings were consistent clinically with an eczematous type of rash or a fungal type eruption.  The VA examiner opined that "it is less likely as not, less than 50-50 percent probability, that this [Veteran]'s foot rash was caused by or a result of his military service."  In support of this opinion, the examiner offered the following rationale:

[The Veteran] had three notations in 1975, which corresponded with his tour of duty in the Canal Zone, but none of those notations gave any indication of fungal disease or significant moistness between the Veteran's toes, blisters or scaling feet.  Also note that it was a period of almost 20 years when he sought dermatologic evaluation for his feet.  Eczematoid and fungal disease of the feet is a very common condition in the general population also.

In a February 2010 written statement, the Veteran's spouse who reported that she had known the Veteran for over 26 years.  She stated that he complained of his feet problem for a long time that worsened over time.  She further stated that he often experienced blistering, scaly, and discolored feet.

The Veteran also submitted a buddy statement attesting the fact that over the past twenty years, the Veteran would relate that the Veteran's tour of duty in Panama left him in a very bad condition.  The buddy statement also reported that the Veteran often complained of feet problem at work.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a skin disorder of the feet.  There is currently diagnosed chronic pruritic dermatitis of the feet with tinea pedis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence of record does not include a medical opinion linking the Veteran's current skin disorder of the feet to his active duty service.

While the Veteran's service treatment records reflect complaints of painful feet due to plantar wart and callous of the feet, no complaints, treatments, or diagnoses of a fungal skin disorder of the feet was shown.  Thereafter, post service records also fail to document any complaints of or treatment for any skin disorder of the feet for approximately two decades after his discharge from service.  The first evidence of record documenting the Veteran's complaint after military discharge is the May 1996 private treatment report, in which he reported longstanding dermatitis.  This expansive period without complaints or treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Veteran reports that the onset of his current skin disorder of the feet was during his service in Panama and that he had continued to experience problems with his feet ever since that time.  Lay statements regarding the Veteran's skin symptoms such as blisters, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that his statements as to the onset of the currently diagnosed skin disorder of the feet lack credibility as they are inconsistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Specifically, the Board finds it significant that during his service in Panama, the Veteran made multiple complaints of other conditions of his feet, but did not mention any fungal disease or dermatitis of the feet.  On his April 1976 service separation report, while other foot disorders such as pes planus, and skin disorders such as eczematoid changes on the face, were noted, no reference to the skin of the Veteran's feet was made or found.  

To extent that the Veteran contends that his skin disorder of the feet was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a skin disorder of the feet.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether the Veteran's in-service feet disorders during his service in Panama led to his current skin disorder of the feet does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current skin disorder of the feet was the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The only medical opinion of record does not relate the Veteran's current skin disorder of the feet to his military service, to include the complaints of painful feet in service in Panama.  The December 2009 VA examiner opined that "it is less likely as not, less than 50-50 percent probability, that this [Veteran]'s foot rash was caused by or a result of his military service."  In support of this opinion, the examiner explained that the Veteran's foot symptoms during his tour of duty in the Panama Canal Zone did not indicate fungal disease or significant moistness between the Veteran's toes, blisters, or scaling feet.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who thoroughly reviewed the Veteran's claims file and considered the Veteran's lay assertions.  The VA medical opinion is therefore probative evidence against the claim in this matter.

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder of the feet.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder of the feet is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


